DETAILED ACTION
Introduction

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.

Status of Prosecution
Applicant’s election without traverse of the following species in the reply filed on July 7, 2022 has been acknowledged:
	
    PNG
    media_image1.png
    138
    172
    media_image1.png
    Greyscale

The applicant indicated that Compound 1 is encompassed by claim 1-20.
The rejection under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0062739) is maintained.
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0062739).
With respect to claims 1-20, Choi teaches:
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The above formula encompasses elected Compound 1.  R16 may be Ph, R12 may be a C4 alkyl such as i-Bu, R14 may be a C6 aryl such as Ph, R15 may be CF3, M may be osmium, m may be 0, and n may be 2.  L11 may be -PPh2Me [0122].  See also, the compounds at [0153].  With respect to claims 18 and 19, the reference teaches a first electrode, second electrode, and an organic emission layer.  With respect to claim 20, the amount of the host in the emission may be greater than the organometallic compound [0164].
Choi does not appear to explicitly teach the particular compound of elected Compound 1.
Still, as discussed above, the teachings of Choi encompass the elected compound, among others.
	It would have been obvious for an organometallic compound and device, as taught by Choi, to have the presently elected Compound 1, as within the teachings of Choi, because the reference is directed to an organometallic compound for organic light-emitting devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments and Indication of Allowable Matter
	The Remarks filed September 28, 2022 have been carefully considered but not found to be persuasive.  See the above Status of Prosecution.
	`The applicant points to Table 2 at pp. 99 and 100 of the Specification which shows better results for Example 1 with Compound 1 as presently elected versus Comparative Examples A-C.  The examples show unexpectedly better results for Compound 1 but is not commensurate with the scope of the presently claimed invention.  MPEP 716.02(d).  The organometallic compound in Formula 1 of claim 1 is vastly broader than Compound 1 as elected, so basis is not seen for finding that Formula 1 as expansively claimed also shares those unexpectedly better results.
	The applicant notes that Formula 1 in claim 1 has a large steric hindrance such as an aryl group at position 4 of a 5-membered ring.  However, Compound C in Comparative Example 3 of Table 2 in the present Specification also has an aryl group (phenyl) at the 4 position of a 5-membered ring.  As discussed in the previous rejection and repeated above, moreover, R14 in the Choi formula may be a C6 aryl such as Ph, which would have a high steric hindrance as well.
The above rejection may be overcome if the present claims are limited to Compound 1 as elected.  None of the prior art references, alone or in combination, teaches that particular compound.  The examples in the present Specification further show unexpectedly better results for that compound.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Of course this indication of allowable matter is subject to further consideration and review.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761